DISSENTING OPINION OF
HARTWELL, C.J.
Sec. 7 of Act 15 S. L. 1901, to “provide for the ascertainment and payment of all claims which may be made by persons whose property was destroyed by fire” under orders of the board of health in connection with the suppression of the bubonic plague in Honolulu, provides that no claim shall be *525considered “for loss of rent or use of property” nor for “any loss except for the destruction of or direct damage to property by fire or removal.”
The case presents the question whether under the act lessees have a claim for loss incurred by the burning of buildings erected by them on leased premises under a lease providing that at its termination the buildings shall belong to the lessor. Was the loss to the lessees not the subject of a claim because it was the loss of the use of property, or have they also lost property which is not only capable of being lost but subject to a claim under the act? The term “property” means that which is exclusively one’s own. Any. title, legal or equitable, perfect or imperfect, in lands, is property. Soulard v. U. S., 4 Pet 511; Bryan v. Kennett, 113 U. S. 192. Property includes every species of valuable right and interest, easements, franchises and hereditaments. Caro v. Metropolitan Elevated Ry. Co., 46 N. Y. Super. Ct. Rep. 138. A mining claim “is property in the hightest sense of the term.” Belk v. Meagher, 104 U. S. 283. Does the act prohibit a claim for the kind of property consisting in a right to its use and refer exclusively to losses of pronerty owned by the claimant? I think it includes losses for the destruction of any kind of property. A lessee is subjected to loss of his property by the destruction of buildings on leased premises losing further opportunity to exercise his right to use and occupy them for the balance of' the term, the reversioner losing his reversionary right in the buildings. Each was a right in and to the buildings and each right had value.
I think that the act allows claims for loss of that kind of property consisting in a right to its use to the exclusion of its owner, although not for loss of the use of property which is not* exclusive. In this view the award of $800, fixed as the value of the buildings, would entitle the lessees to interest *526upon that sum at legal rates from the date of the destruction of the buildings until the termination of the lease, the principal, less the interest, going to the reversioner.